Citation Nr: 1722184	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  09-19 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), in excess of 30 percent prior to January 29, 2015, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Marine Corps from February 1993 to June 1996, and with the Army from October 2002 to October 2003, and from February 2005 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) rating decision dated February 2009.  A video conference hearing was held before the undersigned Veterans Law Judge in October 2012, and a transcript of this hearing is of record.

In a February 2009 rating decision, the RO in Huntington, West Virginia granted service connection and a 30 percent rating for an acquired psychiatric disorder to include PTSD, effective December 8, 2007, the day after his separation from his last period of active service.  Jurisdiction over this case was transferred to the RO in Atlanta, Georgia thereafter.

In June 2012, the Veteran claimed entitlement to a TDIU, asserting that he is unemployable due to his service-connected disabilities.  The issue of entitlement to TDIU is part and parcel of the increased rating claims.  See Rice v. Shinseki, 22 Vet App 447 (2009).  Therefore, the issue of entitlement to a TDIU is considered on appeal.

In February 2013, the Board remanded the issues of entitlement to a higher initial rating for an acquired psychiatric disorder, to include PTSD, and TDIU for a VA medical examination and further evidentiary development, which substantially complied with remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

In a March 2017 rating decision, the RO assigned a higher initial evaluation of 70 percent for acquired psychiatric disorder, to include PTSD, effective January 29, 2015.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  The Veteran's claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  For the rating period prior to January 29, 2015, the Veteran's symptoms and impairment due to an acquired psychiatric disorder/PTSD, and the severity of such, more nearly approximate a rating based on occupational and social impairment with reduced reliability and productivity.

2.  For the rating period as of January 29, 2015, symptoms and impairment due to an acquired psychiatric disorder/PTSD, and the severity of such, more nearly approximate a rating based on occupational and social impairment with deficiencies in most areas such as work, school, judgment, thinking, and mood.

3.  For the entire rating period on appeal, the weight of the evidence does not show that the Veteran is unable to secure or follow gainful or more than marginal employment.


CONCLUSION OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, prior to January 29, 2015, the criteria for an initial rating of 50 percent for an acquired psychiatric disorder to include PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  As of January 29, 2015, the criteria for an initial rating in excess of 70 percent for an acquired psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411 (2016).

3.  For the entire rating period on appeal, a TDIU is denied.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran in September 2008 which met the VCAA notice requirements with respect to service connection for an acquired psychiatric disorder to include PTSD.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Because the appeal for a higher rating for the acquired psychiatric disorder/PTSD stems from the initial grant of service connection, additional notice was not required in this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016).

As for the claim of entitlement to TDIU, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence documenting the effect that the symptoms of the Veteran's service-connected disabilities have on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Here, the RO provided VCAA-compliant notice in March 2013, which included a VA Form 21-8940 to be completed by the Veteran in support of his claim for a TDIU.  Therefore, the Board finds that VA satisfied its duty to notify the Veteran.  38 C.F.R. § 3.159(b) (2016).

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, VA and private medical treatment records, lay statements and VA examinations.  The Veteran was afforded VA examinations in January 2009, February 2011, and January 2015, and also received a VA medical opinion in February 2015.  The Board finds that aforementioned VA examinations and medical opinions adequately addressed the Veteran's current diagnosis, adequately addressed questions asked on remand, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); Allen v. Brown, 7 Vet. App. 439 (1995); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  And, although the January 2015 VA examination and February 2015 VA medical opinion did not obtain Global Assessment Functioning scale scores given the change in VA regulations during the appellate period, as discussed below, the Board finds that the VA examination and opinion substantially complied with the terms of the prior remand directives.  Dyment, 13 Vet. App. 141; Stegall, 11 Vet. App. at  271.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations to address the Veteran's disabilities has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).




II.  Disability Rating Laws, Regulations and Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board notes that the Court has distinguished a new claim for an increased rating of a service-connected disability from a case where the veteran expresses dissatisfaction with an initial rating of a disability that has just been service-connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter case, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged rating."  See Id.  In this case, the RO granted a higher 70 percent rating from January 29, 2015, creating a staged rating.  The Board will, therefore, consider the severity of the Veteran's disability both prior to and from January 29, 2015.

Prior to January 29, 2015, the Veteran was assigned a 30 percent disability rating for an acquired psychiatric disorder/PTSD under Diagnostic Code 9411, and was assigned at 70 percent rating thereafter.  A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2016).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 (2016).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016).

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130 (2016).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM- IV).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  Id . The United States Court of Appeals for the Federal Circuit (Federal Circuit) has generally embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  See Sellers v. Principi, 372 F.3d 1318, 1326   (Fed. Cir. 2004).  In rating psychiatric disabilities under 38 C.F.R. § 4.130, the Federal Circuit has held that a claimant's eligibility for a percent rating requires not only the presence of certain symptoms or others of similar severity, frequency, and duration, but also that those symptoms have caused occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  DSM-IV at 46-47.

Effective August 4, 2014, VA regulations were amended to remove references to the DSM-IV, and replace them with references to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed. 2013) (hereinafter DSM-5).  79 Fed. Reg. 45,093-02, 45,094 (August 4, 2014).  However, the amended provisions do not to apply to claims that were pending before the Board on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in June 2012.  Therefore, the new version of the Schedule for Rating Disabilities is not for application in the instant appeal.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102, 4.3 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).





A.  Entitlement to a higher initial evaluation for a service-connected acquired psychiatric disorder to include PTSD in excess of 30 percent prior to January 29, 2015.

After a review of all the evidence, lay and medical, the Board finds that for the period prior to January 29, 2015, the severity of the Veteran's psychiatric symptoms more nearly approximate a rating based on occupational and social impairment with reduced reliability and productivity as described for a higher 50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2016).

VA service treatment records indicate the Veteran was diagnosed with PTSD, major depressive order, and alcohol dependence in July 2007 by a VA psychiatrist.  During his psychiatric examination, the Veteran displayed symptoms of irritability, mild paranoia, depressed mood, mild panic symptoms, sleep impairment to include nightmares and fragmented sleep.  The Veteran did not have a history of suicidal or homicidal ideations, hallucinations, or gross impaired judgment.  The Veteran reported a sense of estrangement and interpersonal distance with many individuals in his life, including his wife and endorsed a decrease in libido.

VA outpatient treatment records show that in January 2009, the Veteran was taking medication for his psychiatric conditions which he reported helped his depression and PTSD symptoms, as well as improvement in his sleep, anxiety and how he felt overall.  Outpatient treatment records in 2008 also show that the Veteran attended group therapy sessions with the Center for Traumatic Stress, where he indicated he did not have suicidal or homicidal ideations, and denied feelings of hopelessness or helplessness.  In 2010, the Veteran reported he was off his psychiatric medication for some time, and the treating VA physician reported that the Veteran's depression and PTSD was unstable off medication.  See July 2011 Medical Treatment Records at 48-49.  VA treatment records from 2011 indicate the Veteran did not have difficulty concentrating, mood changes or suicidal thoughts, and that he was currently taking medication. 

A January 2009 VA psychiatric examination shows that the Veteran had symptoms of irritability, hypervigilance, depressed mood, anxiety, and sleep impairment, to include nightmares.  The Veteran reported that his medication assisted him in his sleep and mood.  The VA psychologist reported that the Veteran did not have: full-blown panic attacks, delusions or hallucinations, suicidal thoughts or homicidal thoughts, impairment of thought processing or communication or obsessive compulsive behavior.  The examiner did indicate that the Veteran did adequately with personal hygiene and basic activities of living.  The Veteran had speech within normal limits and appeared in no significant emotional distress and did complain of some mild short-term memory difficulty.  The Veteran also reported he had a supportive wife and that he got along well with his family, of whom he spent much of his time with outside of his studies.  The VA psychologist diagnosed the Veteran with PTSD and Alcohol Dependence, in remission, and assigned a GAF score of 61.

In a February 2011 VA authorized psychiatric examination, the Veteran reported symptoms of depression, insomnia, irritability and problems focusing, which the VA contracted examiner characterized as mild, and constant, continuous or ongoing.  The Veteran's orientation, hygiene and appearance, behavior, affect and mood, communication, speech and concentration were all appropriate and within normal limits.  There was no report of suspiciousness, delusions, hallucinations, obsessive compulsive behavior, suicidal or homicidal ideations.  The Veteran had normal abstract thinking and was able to understand directions, and did not have slowness of thought, confusion or impaired judgment.  The Veteran indicated he would have flashbacks and that his PTSD symptoms had affected his daily functioning which resulted in problems with intimacy.  He also reported that his relationship with his child was very close but that that he sometimes snaps at his family.  Although the Veteran reported that he was receiving medication and psychotherapy once a month for his condition, the examiner opined that the psychiatric symptoms were not enough to interfere with social and occupational functioning or to require continuous medication.  The VA contracted examiner assigned a GAF score of 55.

Private outpatient treatment records from January 2011 to May 2011 show the Veteran had symptoms of depression, irritability, avoidance behavior, flashbacks and hypervigilance, and sleep issues to include nightmares.  The private psychiatrist reported that the Veteran had normal speech, depressed mood, and was coherent with no evidence of impaired thought content, hallucinations, suicidal ideations or homicidal ideations.  The Veteran reported improvement in his depression while on medication.

During the October 2012 video conference hearing, the Veteran and his representative testified that the Veteran's diagnosed PTSD affected his employment, overall quality of life to include problems with focusing at times in his workplace.  The Veteran indicated that at the time of the February 2011 VA examination, his family was falling apart and that he currently was in the process of finalizing his divorce from his wife.  He also testified that he had not been working since 2009, since his discharge from the Army, and that he had since attempted to seek employment which was not successful due to his PTSD and other issues that resulted in incarceration.

In an October 2012 PTSD Disability Benefits Questionnaire (DBQ), a VA psychiatrist indicated a diagnosis of PTSD, characterized as severe, based off the Veteran's symptoms of depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, impaired impulse control, difficulty adapting to stressful situations and an inability to establish and maintain effective relationships.  The psychiatrist further reported that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  The VA psychiatrist assigned a GAF score of 50-55.  

After review of the medical and lay evidence of record, the Board finds that for a rating period prior to January 29, 2015, the Veteran's service-connected acquired psychiatric disorder/PTSD has resulted in occupational and social impairment with reduced reliability and productivity due to symptoms which include anxiety, depression, sleep disturbance, nightmares, panic attacks, circumstantial speech, difficulty adapting to stressful circumstances, and difficulty in establishing effective work and social relationships.  VA examinations dated in June 2007, January 2009 and February 2011, lay evidence, VA outpatient treatment records, and the October 2012 DBQ identify symptoms of anxiety, depression, anger, irritability, paranoia and suspiciousness, sleep impairment, difficulty in adapting to stressful circumstances, and difficulty in establishing and maintain effective relationships, to include a reported inability to establish positive relationships in a social setting.  The record consistently identifies deficiencies in mood, characterized by anxiety and depression.  Additionally, the Veteran's difficulties in maintaining or establishing relationships are shown to affect his family relationships, evidenced by his divorce with his wife.

The Board finds that, for the entire rating period prior to January 29, 2015, the Veteran's symptoms and the severity of the symptoms are consistent with the criteria for a higher 50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. 
§ 4.130 (2016).  While the Veteran has been assessed with mild symptoms of his acquired psychiatric disorder/PTSD, as by indicated in his June 2007, January 2009 and February 2011 VA examinations, the Veteran's psychiatric disability has presented with symptoms as described for both a 30 percent rating, and a higher 50 percent rating (panic attacks, circumstantial speech, and difficulty in establishing effective work and social relationships), as shown throughout the medical and lay evidence of record.  Further, GAF scores reflected in VA examinations throughout the rating period range from mild to moderate in degree, from 61 to 50.  The Veteran is also shown to have difficulty adapting to stressful circumstances in his October 2012 DBQ, a symptom described for a 70 percent rating for an acquired psychiatric disorder/PTSD.  The Board finds, however, that overall severity of the Veteran's symptoms more nearly approximate the criteria for a higher, 50 percent rating for an acquired psychiatric disorder/PTSD.  For these reasons, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that for the rating period prior to January 29, 2015, the severity of the Veteran's occupational and social impairment and symptoms due to service-connected acquired psychiatric disorder/PTSD more nearly approximates the criteria a higher 50 percent disability rating.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.130 (2016).

The Board has reviewed all the evidence of record, lay and medical, and finds that for the entire rating period prior to January 29, 2015 the Veteran has not met or more nearly approximated the criteria for a 70 percent disability rating for an acquired psychiatric disorder/PTSD.  See 38 C.F.R. § 4.130 (2016).  The Board finds that the weight of the evidence does not support a finding of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to his acquired psychiatric disorder/PTSD.  As previously discussed, while the October 2012 DBQ VA psychiatrist characterized the Veteran's PTSD symptoms as difficulty adapting to stressful situations, impaired impulse control and an inability to establish and maintain effective relationships, the private psychiatrist also reported the Veteran's occupational and social impairment was due to mild or transient symptoms and assigned the Veteran a moderate GAF score of 50-55.  The Board also finds probative the June 2007, January 2009 and February 2011 VA medical examination opinions which identified mild acquired psychiatric disorder/PTSD symptoms of a lesser degree of severity than indicated by the October 2012 private psychiatrist based on comprehensive psychiatric examinations of the Veteran which are of record, and the Board finds that VA examiners' provided adequate reasons and bases to support their opinion.

Moreover, private treatment records, VA treatment records, VA examinations and lay statements of record demonstrate that medication was generally effective in managing the Veteran's acquired psychiatric disorder/ PTSD symptoms.  In Jones v. Shinseki, 26 Vet. App. 56, 63 (2012), the Court held that the Board may not deny entitlement to a higher evaluation on the basis of relief provided by medication when the effects of medication are not specifically contemplated by the rating schedule.  However, Diagnostic Code 9411 for PTSD expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD. 38 C.F.R. § 4.130 , DC 9411 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").

Given the above, the Board finds that the Veteran's overall level of impairment due to PTSD signs and symptoms does not more nearly approximate the criteria for a higher 70 percent disability rating.  The January 2009 and January 2011 VA examination report shows that the Veteran maintained a good relationship with his family, especially his child, whom he had become close with and spent much of his time with outside of his studies.  While the Veteran attends online courses for school, divorced his wife and is shown to have difficulty in establishing social relationships due to his acquired psychiatric disorder/PTSD, the Board finds that such social and occupational impairment shown by the record is adequately addressed by the 50 percent rating assigned, and the Veteran's acquired psychiatric disorder, to include PTSD does not more nearly approximate the level of impairment described for a 70 percent rating.  For these reasons, the Board finds that the criteria for an initial rating in excess of 50 percent for PTSD are not met or more nearly approximated.  See 38 C.F.R. § 4.130 (2016).

B.  Entitlement to a higher initial evaluation for service connected acquired psychiatric disorder, to include PTSD, in excess of 70 percent after January 29, 2015.

The Veteran and his representative contend in a November 2016 appellate brief that the Veteran is entitled to a higher initial rating in excess of 70 percent for his acquired psychiatric disorder/PTSD, for the rating period after January 29, 2015.

In a January 2015 VA psychiatric examination, the Veteran reported symptoms of depressed mood, anxiety, irritability, chronic sleep impairment, difficulty in adapting to stressful circumstances to include work or a work-like setting and an inability to establish and maintain effective relationships.  The Veteran expressed intermittent suicidal or homicidal ideations but adamantly denied any desire, plan or intent to harm self or others.  The psychologist also noted the Veteran had a close relationship with his daughter, provided self-care, maintained appropriate hygiene, could hold normal/routine conversation, and evidenced normal mental status.  The examiner indicated that since separation, the Veteran chose to pursue his education, and that the Veteran was able to study and progress in his graduate program where he obtains satisfactory grades in the 3.0 range, while making Dean's List five semesters, and President's List one semester.  The VA psychologist indicated that he was functioning in an "occupation-like" setting and reported that the Veteran had communicated that his last employment was terminated due to his receipt of a third DUI.  The psychologist opined that "alcohol use disorders and/or related consequences of alcohol dependence/abuse reflect behavior misconduct as opposed to the natural sequelae of a specific MH diagnosis, and so his DUI was not considered as part of his PTSD diagnosis."

Based on the aforementioned symptoms, and social and occupational impairments, the January 2015 VA psychologist opined that the Veteran's impairment was consistent with occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The psychologist further opined that his indicated level of occupational impairment is 50 percent attributable to major depressive disorder and 50 percent attributable to his PTSD.  

In an August 2015 addendum opinion, the VA psychologist had reviewed private outpatient treatment records of three treatment sessions between January 2011 and May 2011 which were not available at the time of the January 2015 examination.  Upon review, the VA psychologist opined that the diagnoses contained within these 2011 records of major depressive disorder, alcohol dependence, and PTSD were relatively consistent with her diagnosis in the January 2015 to the exception of alcohol use disorder (formerly alcohol dependence), which was not included as a diagnosis in the January 2015 examination report because he no longer met the criteria according to the DSM-V.  The VA psychologist also reviewed VA outpatient treatment records within the Veteran's claims file in February 2015 which contained the same diagnoses and findings as recorded in January 2015 VA examination.  Specifically, the Veteran endorsed periods of depression, as well as agitation, anxiety and was able to articulate optimism and future oriented plans.  He also continued to enjoy spending time with his child and denied homicidal or suicidal ideations.  

VA outpatient treatment records from February 2016 indicate the Veteran had ongoing problems with sleep and was experiencing financial stress due to lack of work at the present time, but was trying to optimistic while awaiting to start his job as a peer specialist with VA, which he accepted several months ago and was looking to graduate from graduate school the following May.  The Veteran reported that his relationship with his girlfriend was going well and he was focusing on the health and welfare of his daughter, as well as on rebuilding and maintaining relationships.  The VA physician indicated that the Veteran had normal speech, attention, concentration, remote memory, and thought process.  He had fair judgment and insight and did not have hallucinations, delusional thoughts, or suicidal or homicidal ideations.  The VA physician confirmed the Veteran's diagnoses of major depressive disorder and PTSD.

In a March 2016 statement, the Veteran and his representative indicates that the Veteran goes to school full time, which he attends online, and that the Veteran is unsure if he will be employed thereafter.  The statement also indicates the Veteran has tried to be employed but that he could not hold a job due to his PTSD and his recovery from alcohol abuse.

The Board has reviewed all of the evidence of record, lay and medical, and finds that the Veteran has not met or more nearly approximated the criteria for a higher 100 percent disability rating for his service-connected acquired psychiatric disorder/PTSD for the rating period after January 29, 2015.  See 38 C.F.R. § 4.130 (2016).  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for an acquired psychiatric disorder/PTSD.  VA examiners and VA treating physicians have identified mild to moderate acquired psychiatric disorder/PTSD since January 29, 2015.  The Veteran did not have total social impairment as he has maintained a close relationship with his young daughter, and in February 2016 outpatient treatment records, he reported having a girlfriend.  The record does not indicate that the Veteran is no longer able to work due to his PTSD, but rather that he was waiting to be hired for a new job as a peer specialist with VA, a position which he had already accepted several months prior.  Within the January 2015 examination, the VA psychologist indicated the Veteran pursued graduate work upon separation and was therefore functioning in an "occupation-like" setting.  The VA psychologist also indicated that the Veteran's last employment was terminated due to his receipt of a third DUI, as opposed to not being able to perform his assigned duties, which she did not consider to be part of his PTSD diagnosis.  

The Veteran did not exhibit symptomatology of such severity as indicated for a 100 percent rating (i.e. gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  Although the Veteran expressed intermittent suicidal and homicidal ideations in his January 2015 VA examination, he adamantly denied any desire, plan or intent to harm self or others.  Furthermore, the Veteran did not report suicidal or homicidal ideations during his February 2016 treatment session but rather reported he was trying to be optimistic, with a new job and graduate school graduation in the future.  Additionally, the degree of severity of the Veteran's psychiatric symptoms and functional impairment, even with consideration of his assessment of severe or moderate to severe acquired psychiatric disorder/PTSD, is not consistent with a 100 percent rating for an acquired psychiatric disorder/PTSD, and more closely approximates a severity of symptoms or functional impairment indicated for 70 percent rating for an acquired psychiatric disorder/PTSD.  

For these reasons, the weight of the evidence is against the claim for an initial rating in excess of 70 percent for an acquired psychiatric disorder/PTSD from January 29, 2015.  See 38 C.F.R. §§ 4.3, 4.7 (2016).  Because a preponderance of evidence is against the claim, the benefit of the doubt doctrine is not for application. 

III.  Entitlement to TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2016).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2016). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a) (2016).

Pursuant to the initial increased rating decision above, the Veteran is service-connected for acquired psychiatric disorder/PTSD, assigned at 50 percent prior to January 29, 2015, and 70 percent thereafter.  The Veteran is also service-connected for: degenerative disc and joint syndrome, lumbosacral spine, assigned a 10 percent rating prior to June 20, 2011, and at 20 percent thereafter; temporomandibular joint dysfunction, assigned a 10 percent rating prior to July 7, 2012, and at 20 percent thereafter; right knee injury assigned a 10 percent rating; left knee injury assigned a 10 percent rating; hallux valgus right foot, with degenerative arthritis, assigned a 10 percent rating; hallux valgus left foot, with degenerative arthritis, assigned a 10 percent rating; tinnitus assigned a 10 percent rating; ethmoid and maxillary sinusitis, assigned a non-compensable rating prior to June 24, 2010, and at 10 percent thereafter; radiculopathy, right lower extremity assigned a 10 percent rating; radiculopathy, left lower extremity assigned a 10 percent rating; and erectile dysfunction assigned a non-compensable rating.  The Veteran is assigned a combined rating of 90 percent from January 29, 2015 for the aforementioned service-connected disabilities.  In light of the Board's grant of a 50 percent rating for PTSD prior to January 29, 2015 and consideration of the bilateral factor, he had a combined 70 percent disability rating from December 2007.  Therefore, the Board finds that for the entire rating period on appeal, the Veteran has met the schedular criteria for a total disability rating based on individual unemployability.  Therefore, application of a TDIU is appropriate so long as the severity of the Veteran's service-connected disabilities warrants such a rating during this time period.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

The next step is to determine whether the Veteran was unemployable due to his service-connected disabilities.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  The Board finds that for the entire rating period, the evidence does not show that the Veteran is unable to secure and follow gainful or more than marginal employment due to service-connected disabilities.  

With regard to the Veteran's educational and employment history, an April 2013 Veteran's Application for Increased Compensation Based on Individual Unemployability shows that the Veteran was employed full-time with the Army military police from 2002 to 2003, and 2005 to 2007, and also worked in customer service full-time from October 2011 to November 2011.  Additionally, the Veteran identified having started his education in sports management in August 2009 which was on-going at the time he completed his form.  The Veteran reported that he became too disabled to work in October 2011.

In a January 2009 VA psychiatric examination, the Veteran indicated he was enrolled in community college and had to drop out due to his 6-month long incarceration for his third DUI in five years.  He then enrolled again in the fall of 2008 and had been functioning adequately but had to drop his classes to take care of his mother while she was ill.  He signed up for classes for the spring 2009 semester.  The VA psychologist reported the Veteran has not been able to find any employment "given that his felony conviction may pose a problem."  See January 2009 VA examination at 3.

In a February 2011 VA examination, the Veteran indicated things had been tough for him recently because he caught Pneumonia which caused him not to enroll in school and stop his part-time job as a veteran resource advisor.  The contracted examiner opined that the Veteran's psychiatric symptoms related to his service-connected acquired psychiatric disorder/PTSD were not enough to interfere with the occupational functioning of the Veteran.

In a January 2015 VA psychiatric examination, the VA psychologist opined that it is less likely than not that the Veteran is unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience, irrespective of age and non-service connected disorders, solely as a result of his service connected acquired psychiatric disorder/PTSD.  The VA psychologist reported that because the Veteran does not work, and has not worked since separation, his academic standing and function was used as a gauge of his occupational functioning.  As previously stated, in choosing to pursue his education, he had performed satisfactorily in that domain since undergrad, while also making Dean's List five semesters, and President's List one semester.  The psychologist indicated the Veteran has demonstrated an ability to function satisfactorily in an "'occupation-like' (i.e., college/grad school) capacity and has not provided evidence through attempts at regular employment in the past seven years to suggest otherwise."  See 1/29/2015 VA examination at 9.  The VA psychologist also indicated that the Veteran's last employment was terminated due to his receipt of a third DUI, as opposed to not being able to perform his assigned duties, which, as previously discussed, she did not consider to be part of his PTSD diagnosis.  

In a February 2015 VA examination, a VA nurse practitioner opined that the Veteran is able to engage in gainful employment in relation to his non-psychiatric service-connected disabilities.  Upon review of the Veteran's claims file, the VA examiner stated that the Veteran was not able to engage in employment that requires bending, squatting, but the Veteran was able to engage in sedentary employment such as answering the phone, making appointments, making phone calls, filing and entering information on the computer.

During the October 2012 video conference hearing, the Veteran testified that he had not been working since 2009, since his discharge from the Army, and that he had since attempted to seek employment which was not successful due to his PTSD and other issues that resulted in incarceration.

In a March 2016 statement, the Veteran indicated that he lost his customer service job due to his PTSD.  The Veteran also stated that he had tried to be employed but that he could not hold a job due to his PTSD and his recovery from alcohol abuse.  The statement also indicated that the Veteran had gone to school full time, which he attended online, and that he was unsure if he would be employed thereafter.  

In this case, the weight of the evidence does not show that the Veteran is unemployable solely due to service-connected disabilities.  Instead, in the April 2013 application for a TDIU, the Veteran indicated the he had been in school since August 2009.  Although the Veteran had stated that he could not hold a job due to his PTSD, the Board finds probative the Veteran's statements during the January 2009, February 2011 and January 2015 VA examinations in which he indicated that he lost a job due to pneumonia, and that his felony conviction for his three DUIs posed a problem.  The Board notes that the Veteran is not service-connected for pneumonia, and finds probative the January 2015 VA psychologist's opinion that she did not consider his DUIs to be part of his PTSD diagnosis.  The Board also finds probative the competent and credible VA examinations in January 2009, February 2011, and January 2015 in which the VA examiners indicate the Veteran's ability to perform satisfactorily in school and do not otherwise indicate significant occupational impairment due to his service-connected acquired psychiatric disorder/PTSD.  Further, a February 2015 VA examination indicates that the Veteran is able to engage in gainful, sedentary employment in relation to his non-psychiatric service-connection disabilities.  

The medical and lay evidence of record does not show that the Veteran is unable to secure and follow gainful employment due to his service connected disabilities.  The probative medical and lay evidence shows that the Veteran is capable of engaging in gainful, sedentary employment as demonstrated by his satisfactory performance in graduate school, which he has been enrolled in throughout the entire rating period on appeal.  Further, the Veteran's statements during VA examinations indicate that non-service connected conditions have interfered with his employability.  The evidence shows that the Veteran is capable of performing the physical and mental acts required of employment, and therefore, the Board finds that entitlement for a TDIU is not warranted for the entire rating period on appeal. 38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).  Because the preponderance of the evidence is against the claim for TDIU, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.3 (2016).


ORDER

Prior to January 29, 2015, an increased rating of 50 percent, and no higher, for an acquired psychiatric disorder to include PTSD is granted.

As of January 29, 2015, an increased rating in excess of 70 percent for an acquired psychiatric disorder to include PTSD is denied.

Entitlement to a TDIU is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


